Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 1/22/21.  Claims 9-16 are pending and have been examined.
	Claims 9-16 are rejected.

Drawings
	The drawings filed on 1/22/21are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities: “on the basis of the loaded parameter set” on line 10 should be “on the basis of the loaded at least one further parameter set”.  Appropriate correction is required.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensor unit in claims 9, 12, 14, memory unit in claim 9 and electronic unit in claim 9-10, 12-13 and 16, display unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US20110153078 to Kilian, in view of US 20050116722 to Wolter.

	As per claim 9, Kilian substantially discloses a field device of automation engineering (Kilian, see abstract, Fig. 2, Fig. 3 and their corresponding paragraphs) comprising: a sensor unit for detecting a physical measured variable of a medium (Kilian, see [0004] and [0032]), a memory unit, wherein at least one first parameter set and at least one further parameter set are stored in the memory unit, wherein each of the parameter sets contains application-specific or field device-specific information (Kilian, see [0029]-[0033]), an electronic unit configured, after, the field device starts, to load the first parameter set and to operate the field device on the basis of the first parameter set, wherein the electronic unit is further configured, when a signal is received, to take a configuration of the signal as a basis for loading one of the at least one further parameter sets and to operate the field device, or components of the field device, on the basis of the loaded parameter set (Kilian, see [0029]-[0033]). Kilian does not explicitly disclose standard parameter set.
	However, Wolter in an analogous art discloses standard parameter set (Wolter, see [0010]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wolter into the apparatus of Kilian. The modification would be obvious because one of the ordinary skill in the art would want to ensure the basis operation of the device by storing standard operating parameters (Wolter, see [0031]).

	As per claim 10, the rejection of claim 9 is incorporated, Kilian further discloses after loading the further parameter set, when the signal is received, to take the configuration of the signal as a basis for loading one of the at least one further parameter sets and to operate the field device on the basis of the loaded further parameter set (Kilian, see [0031]-[0032]).

	As per claim 11, the rejection of claim 9 is incorporated, Kilian further discloses an interface for connection to a wireless or wired communication network, wherein the field device is configured to receive the signal via the communication network (Kilian, see Fig. 1, Fig. 2 and [0026], it is noted that fieldbus FB network is either a wireless or a wired network).

	As per claim 12, the rejection of claim 11 is incorporated, Kilian further discloses wherein the field device is connected to a further field device via the interface (Kilian, see Fig. 1 and Fig. 2), wherein the further field device detects at least one environmental variable of the field device (Kilian, see Fig. 1, Fig. 2 and their corresponding paragraphs), and if a predetermined limit value is exceeded, generates a signal assigned to the predetermined limit value and transmits the generated signal to the electronic unit of the field device (Kilian, see [0030]-[0032]).

	As per claim 14, the rejection of claim 9 is incorporated, Kilian further discloses the parameter sets have parameters with regard to the sensor unit, including with regard to limit values (Kilian, see [0020]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kilian, in view of Wolter, further in view of translation of DE102013111690 to Hasse et al. (hereinafter “Hasse”).

As per claim 13, the rejection of claim 9 is incorporated, Kilian further discloses the electronic unit is configured to generate, at one or more defined points in time, a signal assigned to the respective point in time (Kilian, see [0020] and [0031]). Kilian does not explicitly disclose a real-time clock. However, Hasse in an analogous art discloses a real-time clock (Hasse, see page 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hasse into the above combination of Kilian and Wolter. The modification would be obvious because one of the ordinary skill in the art would want to check if the current date or time is valid by integrating a real-time clock into the field device (Hasse, see page 7).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kilian, in view of Wolter, further in view of US 20170344751 to Brockhaus et al. (hereinafter “Brockhaus”).

	As per claim 15, the rejection of claim 9 is incorporated, the combination of Kilian and Wolter does not explicitly disclose a display unit, wherein the parameter sets include parameters with regard to the display unit, including with regard to a menu representation on the display unit. However, Brockhaus in an analogous art discloses a display unit, wherein the parameter sets include parameters with regard to the display unit, including with regard to a display format of information on the display unit (Brockhaus, see [0016]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Brockhaus into the above combination of Kilian and Wolter. The modification would be obvious because one of the ordinary skill in the art would want to provide a more flexible configuration of parameters of display format of information (Brockhaus, see [0009] and [0016]).

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kilian, in view of Wolter, further in view of translation of WO2007128544 to Augustin.

	As per claim 16, the rejection of claim 9 is incorporated, the combination of Kilian and Wolter does not explicitly disclose wherein the electronic unit is configured to request an access code when the field device is accessed, wherein a corresponding access code to be requested is defined in each parameter set and is used when loading the respective parameter set. However, Augustin in an analogous art discloses wherein the electronic unit is configured to request an access code when the field device is accessed, wherein a corresponding access code to be requested is defined in each parameter set and is used when loading the respective parameter set (Augustin, see abstract and pages 3-4).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Augustin into the above combination of Kilian and Wolter. The modification would be obvious because one of the ordinary skill in the art would want to protect access to the field device parameters by requesting an access code when the field device is accessed (Augustin, see abstract).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US9398097 discloses a method for servicing a field device of process automation technology. The data exchanged between the field device and a servicing program is by means of at least one protocol, which has basic commands, via which basic functions of the field device can be invoked. Each field device which is compatible with the protocol has these basic functions available to it, and wherein only basic commands of the protocol are used to transfer data between the servicing program and the field device.
	US6095674 discloses a system for configuring a process control system, e.g., a Fieldbus network, having intelligent field mounted devices coupled to a data communications bus. A software representation of the process control system to be configured is first designed on a computer. Using the system, a user selects representations of the various field mounted devices to be included in the actual control system. The user then specifies which function blocks of each field mounted device are to be used and how those function blocks are to be linked. The computer is then coupled to the communications bus of the actual control system via an interface device and the configuration and link data are downloaded to the field mounted devices of the control system. The computer can act as a bus master of the communications bus of the control system with the field mounted devices acting as slaves. The computer can also be disconnected from the control system communications bus and the control system will operate with one of the field mounted devices acting as the bus master.
	US7167762 discloses an apparatus, system and process is provided for communicating safety-related data, over an open system, from a sender to a receiver. Safety-related components, including function blocks, flexible function blocks, resource blocks and transducer blocks, as well as, safety-related objects are provided. Also, an extended safety-related protocol provides for authenticating communications between safety-related components over an existing black channel, such as one using a fieldbus Architecture.
	US6490538 discloses a measuring arrangement consists of programmable modules with the minimum characteristics of acquire, edit, save, represent and signal measurement data of at least one distributed sensor. The method according to the invention consists in the fact that zone-specific data of the section to be measured are assigned to zone-specific measured quantities, and that these data are combined into data groups, and that the modules are configured with parameter sets with which editing steps of the individual modules are functionally assigned to one another. One parameter set preferably includes at least sensor-specific parameters; measuring instrument-specific parameters; organization of data and programs; organization of hardware modules; representation of the data and communication parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117